Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
Status of Claims
Claims 1, 7, 9, 14, 16, and 20 have been amended.
No claims have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite receiving a description of an issue; identifying a user profile; determining a complexity associated with resolving the issue; determining the user’s ability to resolve the issue based on the user profile and complexity; determining the level of support based on the user’s ability; and facilitating resolution of the issue.  Claim 20 recites similar steps, but further recites classifying the issue by generating a question to ask the user.  The invention is directed towards the abstract idea of providing customer support, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind, e.g., having a customer call a customer support representative and based on the discussion determining whether the customer is capable of resolving the issue on their own (DIY) or more professional support is needed.
The limitations of receiving a description of an issue; identifying a user profile; determining a complexity associated with resolving the issue; determining the user’s ability to resolve the issue based on the user profile and complexity; determining the level of support based on the user’s ability; and facilitating resolution of the issue (Claim 20 recites similar steps, but further recites classifying the issue by generating a question to ask the user), are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor and modules.  That is, other than reciting a generic processor and modules nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor and modules in the context of this claim encompasses two users talking with one another in order to determine how much assistance one of the user’s needs based on information about the user and nature of the issue.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – generic processor and modules to receive and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. referring to stored (written) information about the user, the interaction, and nature of the issue in order to determine the level of support the customer needs. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor and modules can perform the insignificant extra solution steps of receiving and transmitting information (See MPEP 2106.05(g) while also reciting that the a generic processor and modules are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor and modules. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor and modules to perform the steps of receiving a description of an issue; identifying a user profile; determining a complexity associated with resolving the issue; determining the user’s ability to resolve the issue based on the user profile and complexity; determining the level of support based on the user’s ability; and facilitating resolution of the issue.  Claim 20 recites similar steps, but further recites classifying the issue by generating a question to ask the user amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards the mental process of determining how much support the user will need based on provided information.
Claim 3 is directed towards the organization of information and collecting and comparing information, in this case, classifying an issue and based on the comparison determine the level of complexity.
Claims 4, 5 are directed towards describing an interaction with a user, in this case, asking and answering questions.
Claim 6 is descriptive language that is simply establishing that there is more than one support level.
Claim 7 is descriptive language describing the type of support that can be provided.
Claim 8 is directed towards collecting and comparing information, in this case, retrieving/identifying stored information (historical information) and comparing it against known information to determine whether the user’s ability to resolve the issue, in this case, is the user capable of resolving the instant issue based on how (if) the user resolved the issue in the past, or the like.
The remaining claims are similar to those already discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for determining the level of support a customer needs.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyyappan et al. (US Patent 10,210,498 B1) in view of Zhao et al. (US PGPub 2020/0110835 A1).
In regards to claim 1, Meyyappan discloses a diagnostics system comprising: 
In regards to:
one or more processors; and
one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the diagnostics system to perform operations comprising:
(Fig. 1)
receiving a description of an issue from a user, the issue comprising one of potential damage to a home or office, actual damage to the home or office, potential damage to an appliance of the home or office, and actual damage to the appliance of the home or office (Fig. 1; Col. 2 Lines 29 – 65 wherein a system in communication with a smart appliance and user receives a description of a home-related issue.  Specifically, “…the user may approve the service event via a smart appliance payment application operating on a user device.  The smart appliance, in cooperation with the smart appliance payment system and third-party computing systems, may schedule the service event.”…”In addition, by automatically detecting operations issues and facilitating service events, the smart appliance payment system is capable of detecting operations issues before they become worse, thereby reducing potential downtime due to the operational issues and minimizing drops in efficiency.  For example, a component may degrade over time, thereby causing a reduction in operational efficiency (e.g., energy usage) without becoming completely non-functional.  The smart appliance payment system may automatically detect and facilitate repair of such an issue, while the same issue may go undetected in conventional systems.”;  See also Col. 7 – 8 Lines 28 – 38 “…information relating to an operational issue of a smart appliance 102 is received by the smart appliance payment system 116 from the smart appliance 102.  The information received at 202 may include operational data from the smart appliance 102, or may include an identification of the operational issue that has been self-diagnosed by the smart appliance 102.” “…it is determined whether the service event is professional or DIY.” “…the user can select whether the service event is professional or DIY.”  “…the user may be prompted to select whether the user would like to pursue the DIY service event option or the professional service event option.”;  Col. 2 – 3 Lines 66 – 11; Col. 7 Lines 28 – 43 wherein the issue is with regards to an appliance located in a home.;  See also, Col. 3 Lines 35 – 46
In other words, the smart appliance notifies the user that there is an issue and it is up to the user to send to the central system that there is an issue with their smart appliance.; Additionally, the Examiner asserts that whether the issue is home or office related is simply directed to non-functional descriptive subject matter that is describing an environment of use and does not further limit or alter the steps of the claimed invention or its end result.); 
identifying a user profile associated with the user (Col. 3 – 4 Lines 54 – 19 wherein the system identifies the user’s account); 
determining a complexity associated with resolving the issue (Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the system determines the complexity of resolving the issue); 
determining the user's ability to perform activities to resolve the issue based on […] the complexity associated with resolving the issue (Col. 7 Lines 15 – 27 wherein the system determines the user’s ability to perform the activity necessary to resolve the issue based the complexity of the issue and information known about the user, e.g., only a professional would have the specialized skills or tools to resolve the issue); 
determining a level of support based on the user's ability to perform activities to resolve the issue (Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is based on the ability of the user to perform the activities to resolve the issue); and
facilitate resolution of the issue, wherein resolution of the issue comprises one of: preventing damage to the home or office; repairing damage to the home or office; preventing damage to the appliance of the home or office; and repairing damage to the appliance of the home or office (Col. 2 Lines 29 – 65 wherein a system in communication with a smart appliance and user receives a description of a home-related issue.  Specifically, “…the user may approve the service event via a smart appliance payment application operating on a user device.  The smart appliance, in cooperation with the smart appliance payment system and third-party computing systems, may schedule the service event.”…”In addition, by automatically detecting operations issues and facilitating service events, the smart appliance payment system is capable of detecting operations issues before they become worse, thereby reducing potential downtime due to the operational issues and minimizing drops in efficiency. … The smart appliance payment system may automatically detect and facilitate repair of such an issue, while the same issue may go undetected in conventional systems.”; See also Col. 7 – 8 Lines 28 – 38 “…information relating to an operational issue of a smart appliance 102 is received by the smart appliance payment system 116 from the smart appliance 102.  The information received at 202 may include operational data from the smart appliance 102, or may include an identification of the operational issue that has been self-diagnosed by the smart appliance 102.” “…it is determined whether the service event is professional or DIY.” “…the user can select whether the service event is professional or DIY.”  “…the user may be prompted to select whether the user would like to pursue the DIY service event option or the professional service event option.”).
Meyyappan discloses a system and method for assisting a user with a technical issue and determines whether the issue can be resolved by the user or a service professional is needed.  Although Meyyappan discloses that the system accesses the user’s account and that the determination is based on the user’s mechanical acumen, tools, budget, and etc., Meyyappan fails to explicitly disclose whether the user’s ability is based on the user’s profile.
To be more specific, Meyyappan fails to explicitly disclose:
determining the user's ability to perform activities to resolve the issue based on the user profile and the complexity associated with resolving the issue
However, Zhao, which is also directed towards providing DIY support, discloses that it is old and well-known in the art to not only determine the capabilities of the user in order to determine the level of assistance in a DIY situation, but to also refer to the user’s profile in order to more adequately determine the level of support needed for the user.  Specifically, Zhao discloses a knowledgebase that stores information, “such as the contextual information regarding a current DIY project being completed by the user, previous DIY projects completed by the user, an age of the user, a skill level of the user, a list of tools that the user has access to.”  One of ordinary skill in the art would have found it advantageous to store and use this information and the user as it “can be used to personalize answers to be specific to the current DIY project context and/or specific to the user.”
(For support see: ¶ 56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the user assistance system and method of Meyyappan to utilize stored information about the particular user, i.e. user profile, as taught by Zhao, as this would provide a more personalized experience for the user that would result in providing the proper level of assistance for the user. 
In regards to claim 2, the combination Meyyappan and Zhao discloses the diagnostics system of claim 1, the operations further comprising providing the determined level of support to the user (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23; Zhao – ¶ 20, 48, 56, 57 wherein the system provides the appropriate level of support to the user).  
In regards to claim 3, the combination Meyyappan and Zhao discloses the diagnostics system of claim 1, the operations further comprising classifying the issue, wherein determining a complexity associated with resolving the issue is based on the classification of the issue (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the issue is classified according to DIY or professional assistance, level of complexity, and capabilities of the user).  
In regards to claim 4, the combination Meyyappan and Zhao discloses the diagnostics system of claim 3, the operations further comprising generating a question to ask the user to assist in classifying the issue (Meyyappan – Col. 8 Lines 6 – 23 wherein the system asks (prompts) the user to classify the issue as DIY or professional service; Zhao – ¶ 20, 41, 44 wherein the knowledgebase is based on a question and answer process for determining the specific nature of the issue in order to determine the level of assistance to provide the user).  
In regards to claim 5, the combination Meyyappan and Zhao discloses the diagnostics system of claim 4, the operations further comprising receiving an answer to the question from the user (Meyyappan – Col. 8 Lines 6 – 23 wherein the system asks (prompts) the user to classify the issue as DIY or professional service and provide a response; Zhao – ¶ 20, 41, 44 wherein the knowledgebase is based on a question and answer process for determining the specific nature of the issue in order to determine the level of assistance to provide the user).  
In regards to claim 6, the combination Meyyappan and Zhao discloses the diagnostics system of claim 1, wherein the level of support is determined from a plurality of levels of support (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is DIY or professional; Zhao – ¶ 56 wherein the level of support is determined based on information about the user, such as their experience, capability, and the like).  
In regards to claim 7, the combination Meyyappan and Zhao discloses the diagnostics system of claim 6, wherein the plurality of levels of support include a do-it-yourself level, a customer service agent level, and one of a remote technician level and an onsite appointment level (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is DIY or professional to perform onsite service; Zhao – ¶ 56 wherein the level of support is determined based on information about the user, such as their experience, capability, and the like in order to perform the task on their own; Zhao – ¶ 19, 20, 21, 27 wherein the system serves and functions as a customer service agent and remote technician by allowing the customer to contact and communicate with the system, carry out a communication session using natural language, and guide the customer, based on the information that is being provided by the customer throughout the interactive communication session using natural language, on how to resolve an issue.  Zhao teaches the specifics of the particular situation disclosed by Meyyappan where many service events will fall somewhere between the two extremes of DIY or professional servicing (Meyyappan – Col. 7 Lines 15 – 27).).  
In regards to claim 8, the combination Meyyappan and Zhao discloses the diagnostics system of claim 1, the operations further comprising identifying the user's history of interactions with the diagnostics system, wherein determining the user's ability to perform activities to resolve the issue is further based on the user's history of interactions with the diagnostics system (Zhao – ¶ 56 wherein the system stores and refers to previous DIY projects completed by the user).  
In regards to claim 9, Meyyappan discloses a method comprising: 
receiving, by a diagnostics system, a description of an from a user, the issue comprising one of potential damage to a home or office, actual damage to the home or office, potential damage to an appliance of the home or office, and actual damage to the appliance of the home or office (Fig. 1; Col. 2 Lines 29 – 65 wherein a system in communication with a smart appliance and user receives a description of a home-related issue.  Specifically, “…the user may approve the service event via a smart appliance payment application operating on a user device.  The smart appliance, in cooperation with the smart appliance payment system and third-party computing systems, may schedule the service event.”…”In addition, by automatically detecting operations issues and facilitating service events, the smart appliance payment system is capable of detecting operations issues before they become worse, thereby reducing potential downtime due to the operational issues and minimizing drops in efficiency.  For example, a component may degrade over time, thereby causing a reduction in operational efficiency (e.g., energy usage) without becoming completely non-functional.  The smart appliance payment system may automatically detect and facilitate repair of such an issue, while the same issue may go undetected in conventional systems.”;  See also Col. 7 – 8 Lines 28 – 38 “…information relating to an operational issue of a smart appliance 102 is received by the smart appliance payment system 116 from the smart appliance 102.  The information received at 202 may include operational data from the smart appliance 102, or may include an identification of the operational issue that has been self-diagnosed by the smart appliance 102.” “…it is determined whether the service event is professional or DIY.” “…the user can select whether the service event is professional or DIY.”  “…the user may be prompted to select whether the user would like to pursue the DIY service event option or the professional service event option.”;  Col. 2 – 3 Lines 66 – 11; Col. 7 Lines 28 – 43 wherein the issue is with regards to an appliance located in a home.;  See also, Col. 3 Lines 35 – 46
In other words, the smart appliance notifies the user that there is an issue and it is up to the user to send to the central system that there is an issue with their smart appliance.; Additionally, the Examiner asserts that whether the issue is home or office related is simply directed to non-functional descriptive subject matter that is describing an environment of use and does not further limit or alter the steps of the claimed invention or its end result.); 
identifying, by the diagnostics system, a user profile associated with the user (Col. 3 – 4 Lines 54 – 19 wherein the system identifies the user’s account); 
determining, by the diagnostics system, a complexity associated with resolving the issue (Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the system determines the complexity of resolving the issue); 
determining, by the diagnostics system, the user's ability to perform activities to resolve the issue based on […] the complexity associated with resolving the issue (Col. 7 Lines 15 – 27 wherein the system determines the user’s ability to perform the activity necessary to resolve the issue based the complexity of the issue and information known about the user, e.g., only a professional would have the specialized skills or tools to resolve the issue); 
determining, by the diagnostics system, a level of support based on the user's ability to perform activities to resolve the issue (Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is based on the ability of the user to perform the activities to resolve the issue); and
resolving the issue, wherein resolution of the issue comprises one of: preventing damage to the home or office; repairing damage to the home or office; preventing damage to the appliance of the home or office; and repairing damage to the appliance of the home or office (Col. 2 Lines 29 – 65 wherein a system in communication with a smart appliance and user receives a description of a home-related issue.  Specifically, “…the user may approve the service event via a smart appliance payment application operating on a user device.  The smart appliance, in cooperation with the smart appliance payment system and third-party computing systems, may schedule the service event.”…”In addition, by automatically detecting operations issues and facilitating service events, the smart appliance payment system is capable of detecting operations issues before they become worse, thereby reducing potential downtime due to the operational issues and minimizing drops in efficiency. … The smart appliance payment system may automatically detect and facilitate repair of such an issue, while the same issue may go undetected in conventional systems.”; See also Col. 7 – 8 Lines 28 – 38 “…information relating to an operational issue of a smart appliance 102 is received by the smart appliance payment system 116 from the smart appliance 102.  The information received at 202 may include operational data from the smart appliance 102, or may include an identification of the operational issue that has been self-diagnosed by the smart appliance 102.” “…it is determined whether the service event is professional or DIY.” “…the user can select whether the service event is professional or DIY.”  “…the user may be prompted to select whether the user would like to pursue the DIY service event option or the professional service event option.”).
Meyyappan discloses a system and method for assisting a user with a technical issue and determines whether the issue can be resolved by the user or a service professional is needed.  Although Meyyappan discloses that the system accesses the user’s account and that the determination is based on the user’s mechanical acumen, tools, budget, and etc., Meyyappan fails to explicitly disclose whether the user’s ability is based on the user’s profile.
To be more specific, Meyyappan fails to explicitly disclose:
determining, by the diagnostics system, the user's ability to perform activities to resolve the issue based on the user profile and the complexity associated with resolving the issue.
However, Zhao, which is also directed towards providing DIY support, discloses that it is old and well-known in the art to not only determine the capabilities of the user in order to determine the level of assistance in a DIY situation, but to also refer to the user’s profile in order to more adequately determine the level of support needed for the user.  Specifically, Zhao discloses a knowledgebase that stores information, “such as the contextual information regarding a current DIY project being completed by the user, previous DIY projects completed by the user, an age of the user, a skill level of the user, a list of tools that the user has access to.”  One of ordinary skill in the art would have found it advantageous to store and use this information and the user as it “can be used to personalize answers to be specific to the current DIY project context and/or specific to the user.”
(For support see: ¶ 56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the user assistance system and method of Meyyappan to utilize stored information about the particular user, i.e. user profile, as taught by Zhao, as this would provide a more personalized experience for the user that would result in providing the proper level of assistance for the user. 
In regards to claim 10, the combination Meyyappan and Zhao discloses the method of claim 9, further comprising providing the determined level of support to the user to resolve the issue (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23; Zhao – ¶ 20, 48, 56, 57 wherein the system provides the appropriate level of support to the user).  
In regards to claim 11, the combination Meyyappan and Zhao discloses the method of claim 9, further comprising classifying the issue, wherein determining the complexity associated with resolving the issue is based on the classification of the issue (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the issue is classified according to DIY or professional assistance, level of complexity, and capabilities of the user).  
In regards to claim 12, the combination Meyyappan and Zhao discloses the method of claim 11, further comprising generating a question to ask the user to assist in classifying the issue (Meyyappan – Col. 8 Lines 6 – 23 wherein the system asks (prompts) the user to classify the issue as DIY or professional service and provide a response; Zhao – ¶ 20, 41, 44 wherein the knowledgebase is based on a question and answer process for determining the specific nature of the issue in order to determine the level of assistance to provide the user).  
In regards to claim 13, the combination Meyyappan and Zhao discloses the method of claim 9, wherein the level of support is determined from a plurality of levels of support (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is DIY or professional; Zhao – ¶ 56 wherein the level of support is determined based on information about the user, such as their experience, capability, and the like).  
In regards to claim 14, the combination Meyyappan and Zhao discloses the method of claim 13, wherein the plurality of levels of support include a do-it-yourself level, a customer service agent level, and one of a remote technician level and an onsite appointment level (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is DIY or professional to perform onsite service; Zhao – ¶ 56 wherein the level of support is determined based on information about the user, such as their experience, capability, and the like in order to perform the task on their own; Zhao – ¶ 19, 20, 21, 27 wherein the system serves and functions as a customer service agent and remote technician by allowing the customer to contact and communicate with the system, carry out a communication session using natural language, and guide the customer, based on the information that is being provided by the customer throughout the interactive communication session using natural language, on how to resolve an issue.  Zhao teaches the specifics of the particular situation disclosed by Meyyappan where many service events will fall somewhere between the two extremes of DIY or professional servicing (Meyyappan – Col. 7 Lines 15 – 27).).  
In regards to claim 15, the combination Meyyappan and Zhao discloses the method of claim 9, further comprising identifying the user's history of interactions with the diagnostics system, wherein determining the user's ability to perform activities to resolve the issue is further based on the user's history of interactions with the diagnostics system (Zhao – ¶ 56 wherein the system stores and refers to previous DIY projects completed by the user).  
In regards to claim 16, Meyyappan discloses a method comprising: 
receiving, by a diagnostics system, a description of an issue from a user, the issue comprising one of potential damage to a home or office, actual damage to the home or office, potential damage to an appliance of the home or office, and actual damage to the appliance of the home or office (Fig. 1; Col. 2 Lines 29 – 65 wherein a system in communication with a smart appliance and user receives a description of a home-related issue.  Specifically, “…the user may approve the service event via a smart appliance payment application operating on a user device.  The smart appliance, in cooperation with the smart appliance payment system and third-party computing systems, may schedule the service event.”…”In addition, by automatically detecting operations issues and facilitating service events, the smart appliance payment system is capable of detecting operations issues before they become worse, thereby reducing potential downtime due to the operational issues and minimizing drops in efficiency.  For example, a component may degrade over time, thereby causing a reduction in operational efficiency (e.g., energy usage) without becoming completely non-functional.  The smart appliance payment system may automatically detect and facilitate repair of such an issue, while the same issue may go undetected in conventional systems.”;  See also Col. 7 – 8 Lines 28 – 38 “…information relating to an operational issue of a smart appliance 102 is received by the smart appliance payment system 116 from the smart appliance 102.  The information received at 202 may include operational data from the smart appliance 102, or may include an identification of the operational issue that has been self-diagnosed by the smart appliance 102.” “…it is determined whether the service event is professional or DIY.” “…the user can select whether the service event is professional or DIY.”  “…the user may be prompted to select whether the user would like to pursue the DIY service event option or the professional service event option.”;  Col. 2 – 3 Lines 66 – 11; Col. 7 Lines 28 – 43 wherein the issue is with regards to an appliance located in a home.;  See also, Col. 3 Lines 35 – 46
In other words, the smart appliance notifies the user that there is an issue and it is up to the user to send to the central system that there is an issue with their smart appliance.; Additionally, the Examiner asserts that whether the issue is home or office related is simply directed to non-functional descriptive subject matter that is describing an environment of use and does not further limit or alter the steps of the claimed invention or its end result.); 
identifying, by the diagnostics system, a user profile associated with the user (Col. 3 – 4 Lines 54 – 19 wherein the system identifies the user’s account); 
classifying, by the diagnostics system, the issue by generating at least one question to ask the user (Col. 8 Lines 6 – 23 wherein the system asks (prompts) the user to classify the issue as DIY or professional service and provide a response); 
determining, by the diagnostics system, a complexity associated with resolving the issue (Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the system determines the complexity of resolving the issue); 
determining, by the diagnostics system, the user's ability to perform activities to resolve the issue based on […] the complexity associated with resolving the issue (Col. 7 Lines 15 – 27 wherein the system determines the user’s ability to perform the activity necessary to resolve the issue based the complexity of the issue and information known about the user, e.g., only a professional would have the specialized skills or tools to resolve the issue); 
determining, by the diagnostics system, a level of support based on the user's ability to perform activities to resolve the issue (Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is based on the ability of the user to perform the activities to resolve the issue); and
resolving the issue, wherein resolution of the issue comprises one of: preventing damage to the home or office; repairing damage to the home or office; preventing damage to the appliance of the home or office; and repairing damage to the appliance of the home or office (Col. 2 Lines 29 – 65 wherein a system in communication with a smart appliance and user receives a description of a home-related issue.  Specifically, “…the user may approve the service event via a smart appliance payment application operating on a user device.  The smart appliance, in cooperation with the smart appliance payment system and third-party computing systems, may schedule the service event.”…”In addition, by automatically detecting operations issues and facilitating service events, the smart appliance payment system is capable of detecting operations issues before they become worse, thereby reducing potential downtime due to the operational issues and minimizing drops in efficiency. … The smart appliance payment system may automatically detect and facilitate repair of such an issue, while the same issue may go undetected in conventional systems.”; See also Col. 7 – 8 Lines 28 – 38 “…information relating to an operational issue of a smart appliance 102 is received by the smart appliance payment system 116 from the smart appliance 102.  The information received at 202 may include operational data from the smart appliance 102, or may include an identification of the operational issue that has been self-diagnosed by the smart appliance 102.” “…it is determined whether the service event is professional or DIY.” “…the user can select whether the service event is professional or DIY.”  “…the user may be prompted to select whether the user would like to pursue the DIY service event option or the professional service event option.”).
Meyyappan discloses a system and method for assisting a user with a technical issue and determines whether the issue can be resolved by the user or a service professional is needed.  Although Meyyappan discloses that the system accesses the user’s account and that the determination is based on the user’s mechanical acumen, tools, budget, and etc., Meyyappan fails to explicitly disclose whether the user’s ability is based on the user’s profile.
To be more specific, Meyyappan fails to explicitly disclose:
determining, by the diagnostics system, the user's ability to perform activities to resolve the issue based on the user profile and the complexity associated with resolving the issue
However, Zhao, which is also directed towards providing DIY support, discloses that it is old and well-known in the art to not only determine the capabilities of the user in order to determine the level of assistance in a DIY situation, but to also refer to the user’s profile in order to more adequately determine the level of support needed for the user.  Specifically, Zhao discloses a knowledgebase that stores information, “such as the contextual information regarding a current DIY project being completed by the user, previous DIY projects completed by the user, an age of the user, a skill level of the user, a list of tools that the user has access to.”  One of ordinary skill in the art would have found it advantageous to store and use this information and the user as it “can be used to personalize answers to be specific to the current DIY project context and/or specific to the user.”
(For support see: ¶ 56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the user assistance system and method of Meyyappan to utilize stored information about the particular user, i.e. user profile, as taught by Zhao, as this would provide a more personalized experience for the user that would result in providing the proper level of assistance for the user. 
In regards to claim 17, the combination Meyyappan and Zhao discloses the method of claim 16, further comprising receiving an answer to the question from the user, wherein the received answer assists in classifying the issue (Meyyappan – Col. 8 Lines 6 – 23 wherein the system asks (prompts) the user to classify the issue as DIY or professional service and provide a response; Zhao – ¶ 20, 41, 44 wherein the knowledgebase is based on a question and answer process for determining the specific nature of the issue in order to determine the level of assistance to provide the user).  
In regards to claim 18, the combination Meyyappan and Zhao discloses the method of claim 16, wherein determining the complexity associated with resolving the issue is based on the classification of the issue (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the issue is classified according to DIY or professional assistance, level of complexity, and capabilities of the user).  
In regards to claim 19, the combination Meyyappan and Zhao discloses the method of claim 16, wherein the level of support is determined from a plurality of levels of support (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is DIY or professional; Zhao – ¶ 56 wherein the level of support is determined based on information about the user, such as their experience, capability, and the like).  
In regards to claim 20, the combination Meyyappan and Zhao discloses the method of claim 16, wherein the plurality of levels of support include a do-it-yourself level, a customer service agent level, a remote technician level, and an onsite appointment level (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is DIY or professional to perform onsite service; Zhao – ¶ 56 wherein the level of support is determined based on information about the user, such as their experience, capability, and the like in order to perform the task on their own; Zhao – ¶ 19, 20, 21, 27 wherein the system serves and functions as a customer service agent and remote technician by allowing the customer to contact and communicate with the system, carry out a communication session using natural language, and guide the customer, based on the information that is being provided by the customer throughout the interactive communication session using natural language, on how to resolve an issue.  Zhao teaches the specifics of the particular situation disclosed by Meyyappan where many service events will fall somewhere between the two extremes of DIY or professional servicing (Meyyappan – Col. 7 Lines 15 – 27).).
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
Claim Interpretation and Rejections under 35 USC 112(a) and 112(b)
The claim interpretations and rejections under 35 USC 112(a) and 112(b) have been withdrawn due to amendments.
Rejection under 35 USC 101
The Examiner asserts that the claimed invention is considered to fall under the concepts of “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind, e.g., having a customer call a customer support representative and based on the discussion determining whether the customer is capable of resolving the issue on their own (DIY) or more professional support is needed.  The invention is directed towards providing customer support, which results in being directed to “Certain Methods of Organizing Human Activities” and directed towards processes that can be performed in the human mind and, therefore, further encompasses “Mental Processes.”
Although the claimed invention does recite a computer, the Examiner asserts that a generic computing device has been recited and is simply being applied to the abstract idea.  There is no improvement to the computer itself nor are there any recited additional elements to integrate the claimed invention into a practical application (See MPEP § 2106.05(f) and § 2106.05(g)).
Additionally, although the claims recite that a resolution could include the repair of an appliance, the Examiner asserts that the appliance itself is not being improved upon, but simply returning it to its original or intended operation and can be as simple as removing a broken component and replacing it with a properly functioning component.  The Examiner asserts that this is insufficient to rise to the same level as improving the appliance, especially when the repair process is being performed by a human.  Additionally, the prevention and repair limitations of the claimed invention are recited at a high level of generality and, again, can be as simple as replacing a broken component with a non-broken component in order to return the appliance, for example, back to its original operation and not improving upon the original operations of the appliance itself, i.e. running more efficiently when compared to its original design or operating in a different manner over its original intended design/operation.
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Pertinent Arguments
The applicant argues that Meyyappan does not disclose that the issue is received from the user.  
However, the Examiner respectfully disagrees.
Specifically, “…the user may approve the service event via a smart appliance payment application operating on a user device.  The smart appliance, in cooperation with the smart appliance payment system and third-party computing systems, may schedule the service event.”  See also Col. 7 – 8 Lines 28 – 38 “…information relating to an operational issue of a smart appliance 102 is received by the smart appliance payment system 116 from the smart appliance 102.  The information received at 202 may include operational data from the smart appliance 102, or may include an identification of the operational issue that has been self-diagnosed by the smart appliance 102.” “…it is determined whether the service event is professional or DIY.” “…the user can select whether the service event is professional or DIY.”  “…the user may be prompted to select whether the user would like to pursue the DIY service event option or the professional service event option.”  In other words, the smart appliance notifies the user that there is an issue and it is up to the user to send to the central system that there is an issue with their smart appliance.  To put it yet another way, although the appliance performed self-diagnosis of the issue, the issue is reported by the user to the central system in order to facilitate servicing of the issue if the user wishes to pursue professional servicing.  This is further supported by Col. 8 Lines 17 – 38, which the applicant has only partially cited in the remarks on Page 25 and received on 12/14/2021.  
Although the applicant is correct that the system allows the user to facilitate payment, the Examiner asserts that the applicant’s arguments are mischaracterizing what is fully disclosed by Meyyappan and has ignored the entirety of the citations that the Examiner has provided, which explicitly disclose that the user is notified of the issue via the self-diagnostics process, but that the user can then send to the central system that there is an issue with their smart appliance and after the user sends this notice the system, if the user chooses to request professional servicing, will then facilitate scheduling of appropriate professionals to service the particular issue that the user is reporting to the system.  Meyyappan discloses multiple embodiments of how the system can be notified and the embodiment where the user sends the information of the issue to the system is the embodiment that the Examiner is relying upon.  Although Meyyappan discloses an embodiment where user intervention is not needed, the Examiner asserts that this is not the embodiment that is being relied upon.
Claim 3
The applicant argues that the combination of Meyyappan and Zhao do not disclose the features of claim 3.
However, the Examiner respectfully disagrees.
Claim 3 recites: 
“The diagnostics system of claim 1, the operations further comprising classifying the issue, wherein determining a complexity associated with resolving the issue is based on the classification of the issue.” 
In other words, information is received about the issue and using this information the issue is classified in order to determine its complexity.  As was discussed in the rejection, Meyyappan receives information about an issue, the system then analyzes the issue to determine if the issue is a DIY or a professional issue.  The system is also aware of the user’s DIY capabilities.  Using this information, the system can then determine whether the issue is too complex for the user.  As a non-limiting example, the system can determine that a lightbulb needs to be changed.  As a result, since it is simply replacing a lightbulb the system classifies this issue as a DIY issue and because it is a DIY issue and the user is capable of changing a lightbulb the issue is determined to be of low complexity.  Additionally, if the system identifies an issue as both a DIY and professional issue and determines that the user is capable of resolving the issue the system has determined that the issue is more complex than changing the lightbulb.  Alternatively, although the system has identified that the issue is both a DIY and professional issue, based on the user’s capabilities, the system may determine that the user is not capable of resolving the issue and determines that the issue is more complex and a professional can then be scheduled.
Claims 4 and 5
Building off of what has already been discussed above with regards to claim 3, the Examiner asserts that the combination of Meyyappan and Zhao discloses that issues can be further analyzed to determine its classification by allowing for a natural language communication session between the customer and agent in order to determine the nature of the issue.  This allows for a better understanding of the complexity of the issue in order to determine the level of guidance that is needed to resolve the issue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Yang (US PGPub 2015/0254785 A1); Palushaj (WO 2008048458 A2); Anonymous (Sears Introduces Dynamic Website To Simplify How Homeowners Repair, Improve, Maintain Their Home: New SearsHomeServices.com Provides Average Cost, Time Needed to Repair and DIY Quick Fixes) – which are directed towards providing systems and methods for assisting a user with identified issues, such as, but not limited to, performing DIY services or contacting a professional
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        1/19/2022